


AMENDMENT TO EXECUTIVE SEVERANCE AND CHANGE IN CONTROL VESTING AGREEMENT




FIRST AMENDMENT TO EXECUTIVE SEVERANCE AND CHANGE IN CONTROL VESTING AGREEMENT,
dated as of June 12, 2014 (the “Agreement”), by and between Patricia B. Dietz
and American Residential Properties, Inc. All capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Executive and the Company hereby agree to
amend the Agreement solely as set forth as follows, and that the Agreement shall
otherwise remain the same:


1.    The first sentence of Section 4.3 of the Agreement is hereby replaced in
its entirety by the following sentence:


Upon the occurrence of a “Change in Control” (as such term is defined in the
2012 Equity Incentive Plan as in effect as of the Effective Date), all Equity
Compensation awarded to the Executive on or before December 31, 2014, to the
extent not vested as of the date of the Change in Control or to the extent that
any such award is subject to forfeiture restrictions as of the date of the
Change in Control, shall, immediately prior to the effectiveness of the Change
in Control, be deemed vested and all forfeiture restrictions shall lapse
(treating any applicable performance criteria as fully satisfied). The vesting
upon a Change in Control of any Equity Compensation awarded to the Executive
after December 31, 2014, shall be governed by the vesting agreement between the
Company and the Executive relating to such Equity Compensation as approved by
the Board or the Compensation Committee of the Board.


IN WITNESS WHEREOF, the parties hereto have signed their names to this First
Amendment to Executive Severance and Change in Control Vesting Agreement as of
April 15, 2015.
COMPANY:
 
EXECUTIVE:
 
 
 
 
American Residential Properties, Inc.
 
Patricia B. Dietz
 
 
 
 
By:
/s/ STEPHEN G. SCHMITZ
 
/s/ PATRICIA B. DIETZ
 
 
 
 
Name:
Stephen G. Schmitz
 
 
Title:
Chief Executive Officer
 
 


